Citation Nr: 1105340	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-04 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits alternatively under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.  He died in March 2007.  The Appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2010, in support of her claims, the Appellant 
testified at a hearing at the RO before the undersigned Veterans 
Law Judge of the Board - also commonly referred to as a Travel 
Board hearing.  Following the hearing, the Board held the record 
open for an additional 30 days to give the Appellant time to 
obtain and submit additional supporting evidence, but 
unfortunately, and inexplicably, she did not.

Because, however, they require further development, the Board is 
remanding her claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

The Appellant-widow asserts that, for many years, the Veteran 
self-medicated his service-connected posttraumatic stress 
disorder (PTSD) by abusing alcohol, which in turn, if not caused, 
contributed substantially or materially to his ultimately fatal 
esophageal cancer.



The Veteran died in March 2007, and the certificate of death 
lists the immediate cause of his death as metastatic esophageal 
cancer.  At the time of his death, his PTSD had been service 
connected and rated as 100-percent disabling effectively since 
August 26, 1998, so for approximately 81/2 years.  Service 
connection also had been established for epidermophytosis of his 
feet, rated as 10-percent disabling effectively since December 6, 
1998, and for residuals of a fracture at the base of his right 
fourth metacarpal, rated as 0-percent disabling (i.e., 
noncompensable) effectively since October 17, 1975.

Section 1318 DIC, however, requires that the service-connected 
disabilities either have been continuously rated as totally 
(i.e., 100-percent) disabling for 10 or more years immediately 
preceding death or have been continuously rated as totally 
disabling for at least five years from the date of separation 
from service, neither of which was the situation here.  38 
U.S.C.A. § 1318(b)(West 2002); 38 C.F.R. § 3.22 (2010).

Nevertheless, review of the file shows the Veteran had a history 
of smoking and a long history of alcohol abuse.  During a January 
2002 PTSD evaluation, the VA examiner noted this long history of 
alcohol abuse and affirmed it was an effort to numb the effects 
of the PTSD and a massive avoidant strategy to cope with the 
frighteningly intrusive symptoms.  Whether there was indeed a 
relationship or correlation between the Veteran's PTSD and 
eventual death from metastatic esophageal cancer, however, is 
still unknown since there is no medical opinion in the file on 
this determinative issue.  In fact, the primary reason the Board 
held the record open for an additional 30 days following her 
recent October 2010 hearing was to give the appellant-widow time 
to obtain and submit this supporting medical nexus evidence to 
establish this required linkage, but, as mentioned, 
she unfortunately did not.



In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion for a DIC claim, but that it does require VA to assist a 
claimant in obtaining such whenever it is necessary to 
substantiate the DIC claim.  The Federal Circuit Court added that 
there was no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly limited to 
claims for disability compensation (service connection), which is 
defined as a monthly payment made by VA to a Veteran, and 
therefore does not pertain to a DIC claim.  Id.  But see Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the 
context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination (or, here, obtain an opinion 
since the Veteran is deceased) when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  The Board therefore is requesting a medical opinion 
on this determinative issue of causation.

The Veteran's death certificate also indicates there was a 
biopsy, though not also an autopsy.  He died in his home.  The 
biopsy report is not in the file and, if still available, should 
be obtained for consideration.  38 C.F.R. § 3.159(c).

Additionally, the appellant-widow must be provided additional 
notice to comply with the holding in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  In Hupp, the Court held that for DIC 
benefits, including claims for cause of death, notice must 
include:  (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. 



Because the RO issued the August 2007 decision in question the 
same year as the Court handed down its decision in Hupp, the 
appellant-widow has not received this required Hupp notice and 
therefore must before deciding her appeal.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  If still available, obtain the report of 
the biopsy that was performed according to 
the Veteran's death certificate.  If 
obtained, put this report in the file so it 
may be considered along with the other 
evidence of record.

If the attempts to obtain this additional 
report are unsuccessful, and it is determined 
that further attempts to obtain this report 
would be futile, make an express declaration 
to this effect in the file and notify the 
appellant-widow in accordance with 38 C.F.R. 
§ 3.159(c) and (e).

2.  Send the appellant-widow a notice letter 
to comply with Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  This letter must 
contain:  (1) a statement of the conditions 
for which the Veteran was service connected 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim - including for 
cause of death, based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a condition not yet service connected.

3.  Obtain a medical opinion concerning the 
likelihood (very likely, as likely as not, or 
unlikely) the Veteran's service-connected 
PTSD, including especially his efforts to 
self-medicate the effects of this condition 
by abusing alcohol, either caused or 
contributed substantially or materially to 
his eventual death from metastatic esophageal 
cancer.  But in making this determination, 
consider also that he had a history of 
smoking.

To facilitate making this important 
determination regarding causation, the 
physician designated to provide this opinion 
must review the claims file for the Veteran's 
pertinent medical and other history, 
including a complete copy of this remand.  
This physician also much discuss the medical 
rationale of the opinion, whether favorable 
or unfavorable, if necessary citing to 
specific evidence in the file.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.



4.  Then readjudicate the appellant-widow's 
claims in light of the additional evidence.  
If the claims are not granted to her 
satisfaction, send her and her representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
the claims.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


